DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 8/13/21
	Applicant’s amendment to claims 11, 18 and 19 is acknowledged.
	Claims 1-10 and 13-17 are cancelled.
	Claims 11, 12 and 18-21 are pending and subject to examination at this time.

Response to Arguments
Applicant's arguments with respect to claim 11 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11-12 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al., US Publication No. 2017/0062352 A1 (of record) in view of Pagaila et al., US Publication No. 2010/0289126 A1 (of record) and University of California, Berkeley, "Chapter 2:  Two-Terminal Resistors"  (2008)  (of record) and Stevenson, US Patent No. 6,424,234.

Choi teaches
11. A semiconductor device, comprising (see figs. 1 and 5D): 
	a first layer structure (170); 
	a conductive structure (151-154; 554 in fig. 5D), coupled to the first layer structure; 
	a second layer structure (110), disposed below the first layer structure and coupled to a ground (GND); and 
	a passive electronic component (586 in fig. 5D), coupled to the second layer structure, 
	wherein the conductive structure (151-154; 554 in fig. 5D) is installed vertically between the first layer structure and the second layer structure, and the conductive structure is coupled to a first pad (111 in fig. 1; 511d in fig. 5D) of the second layer structure, 
	wherein the passive electronic component (586 in fig. 5D) comprises a first terminal coupled to the first pad (511d left in fig. 5D) of the second layer structure and a second terminal coupled to a second pad (511d right in fig. 5D) of the second layer structure, and 
	wherein the conductive structure and the passive electronic component are connected in series between the first layer structure and the ground to form a conductive path for conducting at least one electromagnetic interference (EMI) signal to the ground (e.g. EMI grounding at para. [0026])… See Choi at para. [0001] – [0049], figs. 1-8.

	Choi further teaches:
	[a shielding case (170)];
	a second semiconductor die (140/120), disposed below the [a shielding case (170)]; and 

	wherein the first layer structure is a portion of the [a shielding case (170)] and the second layer structure is a portion of the package substrate (110), and 
	wherein the conductive structure (151-154 in fig. 1; 554 in fig. 5D) and the passive electronic component (586 in fig. 5D) are placed inside a cavity formed between the [a shielding case (170)] and the package substrate….

Regarding claim 11:
	Choi does not expressly teach the first layer structure is an interposer substrate and a first semiconductor die is mounted on the interposer substrate.
	In an analogous art, Pagaila in fig. 8 teaches an interposer (149) mounted on a shielding layer (152) (-i.e. analogous to Choi’s shielding case).  Pagaila in fig. 10 further teaches forming a first semiconductor die (130) on the interposer substrate (149).  See Pagaila at para. [0058], [0060]. 
	One of ordinary skill in the art modifying the teachings of Choi with Pagaila to form an interposer substrate above Choi’s shielding case would form:
	“a first semiconductor die; 
	an interposer substrate, wherein the first semiconductor die is mounted on the interposer substrate; 
	a second semiconductor die disposed below the interposer substrate;
	…wherein the first layer structure is a portion of the interposer substrate 
	… a cavity formed between the interposer substrate and the package substrate”, as recited in the claim.
KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
		
Further regarding claim 11:
	Choi, in fig. 5D, appears to disclose the passive electronic component has two terminals, one on the left side and another on the right side (e.g. rectangular shapes).   The terminal on the left side is connected to ground (511d).  The terminal at the right side is connected to ground (511d) at the bottom and connected to the conductive structure (554) at the top.
	Choi does not expressly teach “wherein the passive electronic component has no more than one terminal directly electrically connected to the ground”.
	However, it would have been obvious to one of ordinary skill in the art to modify Choi’s fig. 5D such that “the passive electronic component has no more than one terminal directly electrically connected to the ground”, because this can be achieved by omitting one of the connections to the ground (511d) at the bottom.  
	MPEP 2144.04, Legal Precedent as Source of Supporting Rationale, II.  Elimination of a Step or an Element and its Function indicates:  Omission of an essential element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  
	In the case of Choi, if one of ordinary skill in the art omits one connection to ground, the remaining elements still perform the same functions as before because Choi’s semiconductor device would still be able to function to protect again EMI since at least one terminal is connected to ground (e.g. see Choi at para. [0024] for EMI protection).
	Furthermore, making only one connection to each terminal in a two-terminal passive device is well known to one of ordinary skill in the art.  University of California, Berkeley, at page 45 teaches” Two-terminal elements play a major role in electric circuits. As a matter of fact, 

	Choi teaches the passive electronic component may be a resistor, capacitor or inductor at para. [0022].
	Choi does not expressly teach “wherein the passive electronic component includes a resistor, capacitor and inductor connected in series”.

	In an analogous art, Stevenson, in fig. 4A-4B and fig. 9B, teaches a notch EMI filter comprising a resistor (R), capacitor (C) and inductor (I) connected in series.  See Stevenson at col 8, ln 14–25, col 9, ln 16–21, col 9, ln 60–67, col 10, ln 1–2. 
	Stevenson teaches the following advantage can be achieved:  “…the notch EMI filter can effectively attenuate the electromagnetic field of a powerful low frequency emitter which is outside the effective attenuation frequency range of the low pass filter, which is itself effective at filtering a broad range of higher frequencies.”

	Choi further teaches:
12. The semiconductor device as claimed in claim 11, wherein the conductive structure is a solder ball electrically connected between the interposer substrate and the package substrate, para. [0038], fig. 5A.

Regarding claim 18:
	Choi, Pagaila, University of California, Berkeley and Stevenson teach the limitations as applied to claim 11 above.


	Choi further teaches wherein the conductive structure is a metal shrapnel, a via, a copper pillar or a metal wall, para. [0024], [0041].

Regarding claim 20:
	Choi, Pagaila, University of California, Berkeley and Stevenson the limitations as applied to claim 11 above.

Regarding claim 21:
	Choi further teaches wherein the conductive structure and the passive electronic component (e.g. 554/586 in fig. 5D) are placed in a radiation path of the aggressor functional block which radiates the EMI signal, para. [0023] – [0024], also see para. [0001] – [0002], para. [0026].

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Choi with the teachings of Pagaila to mount an interposer substrate above the shielding case in order to stack/integrate additional semiconductor components above a package substrate.  See Pagaila at para. [0060], also see para. [0034] – [0035].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Choi with the teachings of University of California, Berkeley because making only one connection to each terminal in a two-terminal passive device is well known in the art since it is disclosed in “many introductory texts”.  See University of California, Berkeley, at page 45.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Choi with the teachings of col 1, ln 14–22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
28 February 2022